                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

BOBBY LEE PHILLIPS, JR.                                                     PLAINTIFF
ADC #117315

V.                               5:17-CV-330-BRW-BD

RORY L. GRIFFIN, et al.                                                 DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED, this 26th day of November, 2018.



                                         /s/ Billy Roy Wilson ________________
                                           UNITED STATES DISTRICT JUDGE
